DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an amendment filed on July 30, 2021 regarding Application No. 16/619,188.  Applicants amended claims 12-14, 18, 20, 24, and 27 and previously canceled claims 6, 7, 10, 11, 15, 16, 19, and 23.  Claims 1-5, 8, 9, 12-14, 17, 18, 20-22, and 24-28 are pending.


Priority
The instant application is a 371 National Stage of International Application No. PCT/EP2018/064803, filed on June 5, 2018, which claims priority to Patent Application Nos. GB 1709011.9, GB 1709498.8, and GB 1712434.8 applications filed in the United Kingdom (UK) on June 6, 2017, June 15, 2017, and August 2, 2017, respectively.

Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the GB 1709011.9, GB 1709498.8, and GB 1712434.8 applications filed in the UK on June 6, 2017, June 15, 2017, and August 2, 2017, respectively, have been filed.





Response to Arguments
Applicants’ amendments to claims 12-14, 18, 20, 24, and 27 and remark (Remarks, p. 6) regarding objections to claims 12-14, 18, 20, and 24-28 are acknowledged.  In view of the amendments, the objections are moot.

Applicants’ arguments filed on July 30, 2021 have been fully considered but they are not persuasive.

In response to Applicants’ arguments regarding independent claim 1, Uchida, and “the claimed primary bearing element that bears movement of the button in a lateral direction” (Remarks, pp. 8 and 9), the Office respectfully disagrees and submits that the relevant claimed feature is taught and/or suggested by the cited references.  More specifically, figures 1, 10, and 12 and paragraphs [0048] and [0082] of Uchida teach and/or suggest “a shape memory alloy actuator arranged to drive movement of a button relative to a contact portion in a lateral direction with respect to the direction of travel of the button when pressed” (i.e., shape-memory alloy 21, which is suspended across hole 23, vibrates in a lateral (laterally within space between hole 23 and button 24a), as well as vertical, direction to provide a feeling that an actual button is pressed when a user presses down touch switch 52a).

In response to Applicants’ argument regarding “all other embodiments of UCHIDA” (Remarks, pp. 8-9), without conceding the argument, the Office respectfully submits that figures 1, 10, and 12 and paragraphs [0048] and [0082] of Uchida teach and/or suggest “a shape memory alloy actuator arranged to drive movement of a button relative to a contact portion in a lateral direction with respect to the direction of travel of the button when pressed”, as discussed above and in the rejections below.
Uchida, “the claimed primary bearing element that bears movement of the button in a lateral direction”, and “any bearing element that bears movement of the SMA wire 21 or pieces 22a, 24a in Fig 12” (Remarks, p. 9), without conceding the arguments, the Office respectfully submits that the arguments are not commensurate with the rejection (i.e., Uchida is cited for teaching and/or suggesting “a shape memory alloy actuator arranged to drive movement of a button relative to a contact portion in a lateral direction with respect to the direction of travel of the button when pressed” and the relevant claim language is taught by Casparian and Casparian combined with Uchida).

In response to Applicants’ argument regarding independent claim 1, Casparian, and “a primary bearing element ‘arranged to bear said movement of the button ... without breaking contact with the contact portion when the button is pressed’” (Remarks, p. 9), the Office respectfully disagrees and submits that the argument is not commensurate with the rejection (i.e., the top surface of rubber dome 705 of primary bearing element 705 and 216 rests upon the bottom surface of ceramic electrode 275 such that rubber dome 705 of primary bearing element 705 and 216 bears said movement of the button 702 without breaking contact with the contact portion 206 where the bottom surface of rubber dome 705, and/or half-dome 216, of primary bearing element 705 and 716 contacts the contact portion 206 when the button 702 is pressed).

In response to Applicants’ argument regarding independent claim 1, Casparian in view of Uchida, and “a shape memory alloy actuator arranged to drive movement of the button relative to the contact portion in a lateral direction with respect to the direction of travel of the button when pressed; and at least one primary bearing element arranged to contact and depress the contact portion when the bear said movement of the button in said lateral direction without breaking contact with the contact portion when the button is pressed” (emphasis in the original) (Remarks, p. 9), the Office respectfully disagrees and submits that all features of independent claim 1 are taught and/or suggested by the cited references, as discussed above and in the rejections below.

In response to Applicants’ argument regarding the other cited references, remedy, and Casparian and Uchida, and remedy (Remarks, pp. 9-10), without conceding the argument regarding Weber, the Office respectfully submits that all features of independent claim 1 are taught and/or suggested by the cited references, as discussed above and in the rejections below.  As such, there are no deficiencies, as argued, for which the other cited references are required to cure.

In response to Applicants’ argument regarding independent claim 1, remaining pending claims, and patentable (Remarks, p. 10), the Office respectfully disagrees and submits that all features of independent claim 1 are taught and/or suggested by the cited references, as discussed above and in the rejections below.  As such, independent claim 1 is not allowable.  In addition, the remaining pending claims are not allowable by virtue of their individual dependencies from independent claim 1, and as discussed in the rejections below.

For the reasons discussed above and in the rejections below, the pending claims are not allowable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8, 9, 12, 20, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Casparian et al. in US 2011/0102326 A1 (hereinafter Casparian) in view of Uchida et al. in US 2012/0212442 A1 (hereinafter Uchida).

Regarding claim 1, Casparian teaches:
A button assembly (A button assembly 700; FIG. 2E and [0075]), comprising: 
a button having a pressable surface (a button 702 having a pressable surface; FIG. 2E and [0075]); 
a contact portion beneath the button (a contact portion 206 beneath the button 702; FIG. 2E and [0066] and [0075]), the contact portion being depressable (the contact portion 206 being depressable; FIG. 2E and [0066] (“flexible PCB 206”) and [0075], see also [0072], [0073], and [0076]); 
a sensor arrangement arranged to sense depression of the contact portion (a sensor arrangement 730 and 231 arranged to sense depression of the contact portion 206; see FIG. 2E, [0072], [0073], and [0076] (note: circuit pad 230 discussed in [0076] appears to be mislabeled as element 730 in FIG. 2E or vice-versa), see also FIGs. 2A and 2D); 
an actuator arranged to drive movement of the button relative to the contact portion in a direction with respect to the direction of travel of the button when pressed (an actuator 260, 273, and 275 arranged to drive movement of the button 702 relative to the contact portion 206 in a direction with respect to the direction of travel of the button when pressed; see FIG. 2E, [0072], and [0076], see also [0078]); and 
at least one primary bearing element arranged to contact and depress the contact portion when the button is pressed (at least one primary bearing element 705 and 216 arranged to contact and depress the contact portion 206 when the button 702 is pressed; see FIG. 2E, [0066], [0072], [0073], [0076], and [0078]), and to bear said movement of the button in said direction without breaking contact with the contact portion when the button is pressed (and to bear said movement of the button 702 in said direction without breaking contact with the contact portion 206 when the button 702 is pressed; see FIG. 2E, [0072], [0076], and [0078], see also FIGs. 2A and 2D).  
	However, it is noted that Casparian does not teach:
a shape memory alloy actuator arranged to drive movement of the button relative to the contact portion in a lateral direction with respect to the direction of travel of the button when pressed; and 
at least one primary bearing element arranged to bear said movement of the button in said lateral direction without breaking contact with the contact portion when the button is pressed.  
	Uchida teaches:
a shape memory alloy actuator arranged to drive movement of a button relative to a contact portion in a lateral direction with respect to the direction of travel of the button when pressed (a shape memory alloy actuator 2 arranged to drive movement of a button 24a relative to a contact portion 52a in a lateral direction (i.e., lateral direction within space between hole 23 and button 24a) with respect to the direction of travel of the button 24a when pressed; FIGs. 10 and 12, [0048], and [0082], see also FIG. 1).  
Casparian with: the features taught by Uchida, such that Casparian as modified teaches: a shape memory alloy actuator arranged to drive movement of the button relative to the contact portion in a lateral direction with respect to the direction of travel of the button when pressed (actuator taught by Casparian substituted with the  actuator and lateral direction movement taught by Uchida); and at least one primary bearing element arranged to bear said movement of the button in said lateral direction without breaking contact with the contact portion when the button is pressed (at least one primary bearing element taught by Casparian modified by the lateral direction movement taught by Uchida), in order to provide a button assembly that outputs haptic feedback.  

	Regarding claim 2, Casparian as modified by Uchida teaches:
The button assembly as claimed in claim 1, wherein the at least one primary bearing element contacts the contact portion continuously and supports the button thereon (Casparian: the at least one primary bearing element 705 and 216 contacts the contact portion 206 continuously and supports the button 702 thereon; see FIG. 2E and [0078], see also FIGs. 2A and 2D).  

	Regarding claim 3, Casparian as modified by Uchida teaches:
The button assembly as claimed in claim 1, wherein the at least one primary bearing element is aligned with the geometric centre of the pressable surface (Casparian: the at least one primary bearing element 705 and 216 is aligned with the geometric centre of the pressable surface of button 702; see FIG. 2E, see also [0078] and FIGs. 2A and 2D).  
	Regarding claim 4, Casparian as modified by Uchida teaches:
The button assembly as claimed in claim 1, wherein the at least one primary bearing element comprises plural bearing elements arranged along a centre line aligned with the geometric centre of the pressable surface (Casparian: the at least one primary bearing element 705 and 216 comprises plural bearing elements, e.g., left and right side bearing elements of the at least one primary bearing element 705 and 216 arranged along a centre line aligned with the geometric centre of the pressable surface of button 702; see FIG. 2E, see also FIGs. 2A and 2D).  

	Regarding claim 5, Casparian as modified by Uchida teaches:
The button assembly as claimed in claim 1, wherein the button assembly further comprises: 
a support on which the contact portion is mounted (Casparian: a support 208, 210, 751, and 712 on which the contact portion 206 is mounted; see FIG. 2E, [0075], and [0077]); and 
at least one stopper element protruding from the button (Casparian: at least one stopper element, e.g., top portion of mating lever member 724, or 722, protruding from the button 702; see FIG. 2E and [0075]), the at least one stopper element being spaced from the support by a clearance that limits tilt of the button (Casparian: the at least one stopper element, e.g., top portion of mating lever member 724, or 722, being spaced from the support 208, 210, 751, and 712 by a clearance that limits tilt of the button 702 – note: tilting of the button 702 is limited by the structure including spacing of elements; see FIG. 2E).

Regarding claim 8, Casparian as modified by Uchida teaches:
The button assembly as claimed in claim 1, wherein the button assembly further comprises (Casparian: the button assembly 700; FIG. 2E and [0075]): 
at least one resilient element arranged laterally beside the primary bearing element (Casparian: at least one resilient element, e.g., 724, or 722, arranged laterally beside the primary bearing element 705 and 216; see FIG. 2E, [0075], and [0078], see also FIGs. 2A and 2D); and 
at least one secondary bearing element which is in contact with the resilient element and supports the button thereon (Casparian: at least one secondary bearing element, e.g., 722, or 724, which is in contact with the resilient element, e.g., 724, or 722, and supports the button 702 thereon; see FIG. 2E and [0075], see also FIGs. 2A and 2D), and the resilient element being arranged to accommodate travel of the button and the at least one secondary bearing element being arranged to bear said movement of the button in said lateral direction for reducing tilt of the button (Casparian: the resilient element, e.g., 724, or 722, being arranged to accommodate travel of the button 702 and the at least one secondary bearing element, e.g., 722, or 724, being arranged to bear movement of the button 702 in a direction for reducing tilt of the button 702; see FIG. 2E and [0075]; Uchida: movement of a button 24a relative to a contact portion 52a in a lateral direction with respect to the direction of travel of the button 24a when pressed; FIGs. 10 and 12 and [0082]).
	The motivation to combine the references is the same as discussed in claim 1 above.


Regarding claim 9, Casparian as modified by Uchida teaches:
The button assembly as claimed in claim 8, wherein the at least one secondary bearing element comprises secondary bearing elements disposed on opposite sides of the at least one primary bearing element (Casparian: the at least one secondary bearing element, e.g., 722, or 724, comprises secondary bearing elements, e.g., upper and lower secondary bearing elements of the at least one secondary bearing element 722, or 724, disposed on opposite sides, e.g., left and right sides, of the at least one primary bearing element 705 and 216; see FIG. 2E, see also [0078]).  

	Regarding claim 12, Casparian as modified by Uchida teaches:
The button assembly as claimed in claim 1, wherein the shape memory alloy actuator comprises at least one shape memory alloy wire having a diameter of 100 microns or less (Uchida: the shape memory alloy actuator 2 comprises at least one shape memory alloy wire 21 having a diameter of 100 microns or less; FIGs. 10 and 12, [0048], [0056] (diameter of 50 µm or less), and [0082], see also FIG. 1 and [0062] (diameter of 50 µm)).  
	The motivation to combine the references is the same as discussed in claim 1 above.

	Regarding claim 20, Casparian as modified by Uchida teaches:
The button assembly as claimed in claim 1, wherein the contact portion comprises a first switch element and the sensor arrangement comprises a second switch element arranged such that depression of the contact portion brings the first and second switch elements into electrical contact (Casparian: the contact portion 206 comprises a first element, i.e., 206, and the sensor arrangement 730 and 231 comprises a second element, e.g., 730 and/or 231; FIG. 2E Uchida: contact portion 52a comprises a first switch element, i.e., 52a, and a sensor arrangement comprises a second switch element, i.e., 22a, arranged such that depression of the contact portion 52a brings the first and second switch elements, i.e., 52a and 22a, into electrical contact; see FIGs. 10 and 12 and [0082]).  
	The motivation to combine the references is to sense user input.

	Regarding claim 24, Casparian as modified by Uchida teaches:
A method for delivering a haptic sensation using the button assembly according to claim 1 (Casparian: A method for delivering a haptic sensation using the button assembly 700 according to claim 1; FIG. 2E, [0072], [0075], and [0076]; see also Uchida: A method for delivering a haptic sensation using a button assembly, e.g., 24a, 22a, and 52a; FIGs. 10 and 12 and [0082]), the method comprising: 
sensing depression of the contact portion (Casparian: sensing depression of the contact portion 206; see FIG. 2E, [0072], [0073], and [0076]; see also Uchida: sensing depression of contact portion 52a; FIGs. 10 and 12 and [0082]); and 
applying a drive signal to the shape memory alloy actuator to drive movement of the button relative to the contact portion (Casparian: applying a drive signal to the actuator 260, 273, and 275 to drive movement of the button 702 relative to the contact portion 206; see FIG. 2E and [0072]; Uchida: applying a drive signal to the shape memory actuator 2 to drive movement of a button 24a relative to a contact portion 52a; FIGs. 10 and 12, [0048], [0049], and [0082], see also FIG. 1).  
	The motivation to combine the references is the same as discussed in claim 1 above.

	Regarding claim 25, Casparian as modified by Uchida teaches:
The method as claimed in claim 24 further comprising: 
selecting, prior to applying the drive signal, a drive signal from a set of drive signals, where each drive signal provides a particular haptic effect (Casparian: selecting, prior to applying the drive signal, a drive signal corresponding to input pressure level from a set of drive signals corresponding to input pressure levels, where each drive signal corresponding to a pressure level provides a particular haptic effect; see [0047], see also FIGs. 7-10, [0014], [0043], and [0135]-[0137]).  

	Regarding claim 26, Casparian as modified by Uchida teaches:
A non-transitory data carrier carrying processor control code to implement the method of claim 24 (Casparian: [0139]).  

	Regarding claim 27, Casparian as modified by Uchida teaches:
Circuitry for delivering a haptic sensation using the button assembly according to claim 1 (Casparian: Circuitry for delivering a haptic sensation using the button assembly 700 according to claim 1; FIGs. 1, 2A, 2D, 2E, and 4A-D and [0011]; Uchida: Circuitry related to delivering a haptic sensation using a button assembly 24a, 22a, and 52a according to claim 1; see FIGs. 10 and 12 and [0082]), the circuitry comprising (Casparian: the circuitry; FIGs. 1 and 4A-D; Uchida: the related circuitry; see FIGs. 10 and 12): 
a detection module for sensing depression of the contact portion (Casparian: a detection module 730 and 231 for sensing depression of the contact portion 206; see FIG. 2E, [0066] (“flexible PCB 206”), [0072], [0073], [0075], and [0076] (note: circuit pad 230 discussed in [0076] appears to be mislabeled as element 730 in FIG. 2E or vice-versa); see also Uchida: a detection module for sensing depression of a contact portion 52a; see FIGs. 10 and 12 and [0082]); and 
a drive module for applying a drive signal to the shape memory alloy actuator to drive movement of the button relative to the contact portion (Casparian: a drive module that drives actuator 260, 273, and 275 for applying a drive signal to actuator 260, 273, and 275 to drive movement of the button 702 relative to the contact portion 206; see FIG. 2E, [0072] and [0076], see also FIGs. 2A and 2D; Uchida: a drive module 3 for applying a drive signal to the shape memory alloy actuator 2 to drive movement of button 24a relative to contact portion 52a; FIGs. 10 and 12, [0048], [0049], and [0082], see also FIG. 1; i.e., drive module of Casparian substituted with the drive module of Uchida).  
	The motivation to combine the references is the same as discussed in claim 1 above.

	Regarding claim 28, Casparian as modified by Uchida teaches:
The circuitry as claimed in claim 27 wherein the drive module selects, prior to applying the drive signal, a drive signal from a set of drive signals, where each drive signal provides a particular haptic effect (Casparian: the drive module selects, prior to applying the drive signal, a drive signal corresponding to input pressure level from a set of drive signals corresponding to input pressure levels, where each drive signal corresponding to a pressure level provides a particular haptic effect; see [0047], see also FIGs. 7-10, [0014], [0043], and [0135]-[0137]; Uchida: a drive module 3; FIGs. 10 and 12, [0048], [0049], and [0082], see also FIG. 1; i.e., drive module selection of Casparian applied to the drive module of Uchida).  
	The motivation to combine the references is the same as discussed in claim 1 above.


Claims 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Casparian in view of Uchida, in further view of Weber in US 9,396,629 B1 (hereinafter Weber).

Regarding claim 13, Casparian as modified by Uchida teaches:
The button assembly as claimed in claim 12, wherein both ends of the shape memory alloy wire are fixed relative to the contact portion (Uchida: both ends of the shape memory alloy wire 21 are fixed relative to contact portion 52a; FIGs. 10 and 12, [0056], and [0082]), two parts of the shape memory alloy wire are arranged to drive said movement of the button in said lateral direction in parallel (Uchida: two parts of the shape memory alloy wire 21 are arranged to drive said movement of a button 24a in said lateral direction in parallel; see FIGs. 10 and 12, [0056], and [0082]).  
	The motivation to combine the references is the same as discussed in claim 1 above.
	However, it is noted that Casparian as modified by Uchida does not teach:
the shape memory alloy wire is hooked at an intermediate position around a retaining portion formed on the button, so that two parts of the shape memory alloy wire which extend from the retaining portion are arranged to drive said movement of the button in said lateral direction in parallel.

Weber teaches:
a shape memory alloy wire is hooked at an intermediate position around a retaining portion formed on a movable member (a shape memory alloy wire 56 is hooked at an intermediate positon around a retaining portion 70 formed on a movable member 54; FIG. 2, col. 5, l. 60, and col. 7, l. 10-12 (note: actuator wire 56 appears to be misidentified as wire 26 in col. 7, l. 10)), so that two parts of the shape memory alloy wire which extend from the retaining portion are arranged to drive movement of the movable member in a lateral direction in parallel (so that two parts of the shape memory alloy wire 56 which extend from the retaining portion 70 are arranged to drive movement of the movable member 54 in a lateral direction in parallel; FIG. 2, col. 7, ll. 1-19).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the shape memory alloy wire taught by Casparian as modified by Uchida to include: the features taught by Weber, such that Casparian as modified teaches: the claimed features, because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the haptic module that outputs haptic feedback taught by Weber (FIG. 2, col. 5, ll. 55-56, and col. 7, ll. 1-19) is comparable to the button assembly that outputs haptic feedback taught by Casparian as modified by Uchida (Casparian: FIG. 2E, [0072], and [0075]; Uchida: FIGs. 10 and 12 and [0082]) because they are assemblies that output haptic feedback.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the shape memory alloy wire taught by Casparian as modified by Uchida to include: the features taught by Weber, with the predictable result of providing an assembly that outputs haptic feedback.


Regarding claim 14, Casparian as modified by Uchida and Weber teaches:
The button assembly as claimed in claim 13, wherein the at least one primary bearing element is located between the two parts of the shape memory alloy wire which extend from the retaining portion (Casparian: the at least one primary bearing element 705 and 216; FIG. 2E, [0076], and [0078]; Uchida: shape memory alloy wire 21; FIG. 12 and [0056]; Weber: the two parts of a shape memory wire 56 which extend from the retaining portion 70; FIG. 2, col. 7, ll. 10-12 (note: actuator wire 56 appears to be misidentified as wire 26 in col. 7, l. 10); i.e., the top surface of the at least one primary bearing element resting upon the bottom surface of the actuator of Casparian, where the actuator of Casparian is substituted with the shape memory alloy actuator that includes the at least one shape memory alloy wire of Uchida, which is modified by the shape memory alloy wire (of a shape memory alloy actuator) that includes the two parts of the shape memory alloy wire which extend from the retaining portion of Weber such that the at least one primary bearing element is located between the two parts of the shape memory alloy wire which extend form the retaining portion).  
	The motivations to combine the references are the same as claims 1 and 13 above.

	Regarding claim 17, Casparian as modified by Uchida teaches:
The button assembly as claimed in claim 1.  
	However, it is noted that Casparian as modified by Uchida does not teach:
further comprising at least one resilient biasing element arranged to resiliently bias the shape memory alloy actuator.


	Weber teaches:
at least one resilient biasing element arranged to resiliently bias a shape memory alloy actuator (at least one resilient biasing element 74 arranged to resiliently bias a shape memory alloy actuator, i.e., 50; FIG. 2, col. 5, l. 58 – col. 6, l. 4, col. 6, ll. 52-56, and col. 7, ll. 1-27).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the button assembly taught by Casparian as modified by Uchida to include: the features taught by Weber, such that Casparian as modified teaches: the claimed features, because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the haptic module that outputs haptic feedback taught by Weber (FIG. 2, col. 5, ll. 55-56, and col. 7, ll. 1-19) is comparable to the button assembly that outputs haptic feedback taught by Casparian as modified by Uchida (Casparian: FIG. 2E, [0072], and [0075]; Uchida: FIGs. 10 and 12 and [0082]) because they are assemblies that output haptic feedback.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the button assembly taught by Casparian as modified by Uchida to include: the features taught by Weber, with the predictable result of providing an assembly that outputs haptic feedback.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Casparian in view of Uchida, in further view of Lipton et al. in US 2009/0001855 A1 (hereinafter Lipton).

Regarding claim 18, Casparian as modified by Uchida teaches:
The button assembly as claimed in claim 1, wherein the or each primary bearing element is a bearing member protruding from the button (Casparian: the or each primary .  
	However, it is noted that Casparian as modified by Uchida does not teach:
wherein the or each primary bearing element is one of a ball bearing and a sliding bearing member protruding from the button.
	Lipton teaches:
a bearing element is a sliding bearing member protruding from a button (a bearing element 6a is a sliding bearing member protruding from interface pad 4, i.e., a button for user input; FIGs. 1A, 1C, 2A, and 2B and [0038]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the at least one primary bearing element taught by Casparian as modified by Uchida to include: the features taught by Lipton, such that Casparian as modified teaches: the claimed features, because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the bearing element included in a haptic feedback device taught by Lipton (FIGs. 1A-C, 2A, and 2B and [0033]) is comparable to the at least one primary bearing element included in a button assembly that outputs haptic feedback taught by Casparian as modified by Uchida (Casparian: FIG. 2E, [0072], and [0075]; Uchida: FIGs. 10 and 12 and [0082]) because they are bearing elements included in assemblies that output haptic feedback.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the at least one primary bearing element taught by Casparian as modified by Uchida to include: the features taught by Lipton, with the predictable result of providing a bearing element that bears movement of a user input button in an assembly that outputs haptic feedback.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Casparian in view of Uchida, in further view of Towers in US 2017/0194114 A1 (hereinafter Towers).

Regarding claim 21, Casparian as modified by Uchida teaches:
The button assembly as claimed in claim 1.  
	However, it is noted that Casparian as modified by Uchida does not teach:
wherein the sensor arrangement comprises a strain gauge.
	Towers teaches:
a sensor arrangement comprises a strain gauge (a sensor arrangement comprises a strain gauge 42; FIGs. 1 and 2, [0026], and [0027]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the sensor arrangement taught by Casparian as modified by Uchida with: the features taught by Towers, such that Casparian as modified teaches: the claimed features, in order to sense user input.

	Regarding claim 22, Casparian as modified by Uchida and Towers teaches:
The button assembly as claimed in claim 21, wherein the strain gauge is fixed to the contact portion (Towers: the strain gauge 42 is indirectly fixed to a contact portion 30, or 34; FIGs. 1 and 2, [0026], and [0027]).  
	The motivation to combine the references is the same as discussed in claim 21 above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626a

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        11/8/21B